IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


ERIC DAMONT DAVIS,

             Appellant,

 v.                                                     Case No. 5D17-165

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed March 2, 2018

Appeal from the Circuit Court
for Orange County,
Marc L. Lubet, Judge.

James S. Purdy, Public Defender, and
Glendon George Gordon, Jr., Assistant
Public Defender, Daytona Beach, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Rebecca       Rock
McGuigan, Assistant Attorney General,
Daytona Beach, for Appellee.


PER CURIAM.

      Eric Damont Davis appeals the judgment and sentence entered against him after

he was convicted by a jury of aggravated battery with a firearm. He argues the trial court

erred by a) conducting an insufficient competency hearing; b) failing to make an

independent competency determination; and c) failing to enter a written order on
competency.      We disagree with Davis' assertion that the trial court conducted an

insufficient hearing and failed to make an independent determination of his competency.

See Dougherty v. State, 149 So. 3d 672, 679 (Fla. 2014) (finding trial court may decide

issue of competency based on written reports alone but must enter written order if

defendant is found competent to proceed). Nevertheless, because the court minutes

signed by the trial judge reflecting this determination do not constitute an order, we

remand for entry of a written order finding Davis competent to proceed. See Fla. R. App.

P. 9.020(f) (defining order as "[a] decision, order, judgment, decree, or rule of a lower

tribunal, excluding minutes and minute book entries"); see also State v. Wagner, 863 So.

2d 1224, 1229 (Fla. 2004) ("Because the signed court minutes form was not an order

within the definition of the Florida Rules of Appellate Procedure, the act of filing it with the

court clerk did not amount to the rendition of an order."); Carroll v. State, 157 So. 3d 385,

385 (Fla. 2d DCA 2015) ("Even when the trial court has previously made a written finding

of competency on a signed 'minutes' form, this still does not satisfy the requirement to

enter an order as set forth by the rules of criminal procedure."). In all other respects, we

affirm.

          AFFIRMED in part; REMANDED with instructions.

BERGER, EDWARDS and EISNAUGLE, JJ., concur.




                                               2